DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
02.	Claims 1 – 27 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific managing of crowd-sensed data for predicting events taught by the Applicant.  The Examiner finds no single prior art reference teaching of receiving crowd-sensed data in real-time from a geographic location, determining information and a reputation score for the information, determining a likelihood of occurrence of an event, which is done through specific determination of variables, whereby additional events occur as the result of the initial event(s), whereby the events are traffic-related events, as recited in independent claims 1, 16, and 27.  A thorough search of the prior art reveals the primary references Marins (US PGPub 2012/0284090), Dalton (US PGPub 2011/0191284), and Hoffberg (US PGPub 2006/0167784), which were previously used to reject the claims.  Marins discloses a similar method in that crowd sensed data is obtained and a likelihood of an event occurring is determined.  However, Marins does not specifically disclose that the event data is used to predict future events.  Dalton discloses a similar method in that 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
03.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

May 22, 2021